OPINION OF THE COURT
Per Curiam.
Respondent, Joel H. Cohen, was admitted to the practice of law in the State of New York by the Second Judicial Department on June 17, 1959, as Joel Harvey Cohen. At all times pertinent to this proceeding, respondent has maintained an of*130fice for the practice of law within the First Judicial Department.
Respondent has previously been suspended from the practice of law for a period of one year based upon his conviction of a serious crime to which he pleaded guilty (193 AD2d 197). There is no record of respondent having applied to this Court for reinstatement.
On June 29, 1995, respondent pleaded guilty in the Supreme Court of the State of New York, County of New York, to commercial bribing in the first degree, which is a class E felony. The respondent never informed the Disciplinary Committee of his conviction as required under Judiciary Law § 90 (4) (c), which constitutes additional misconduct.
The Departmental Disciplinary Committee seeks an order striking respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b) upon the ground that he was convicted of a felony.
Since the respondent stands convicted of commercial bribing in the first degree, which is a class E felony, he ceased to be an attorney by operation of law upon his conviction. Accordingly, the petitioner’s motion is granted and respondent’s name is directed to be stricken from the roll of attorneys and counselors-at-law, forthwith.
Murphy, P. J., Sullivan, Kupferman, Ross and Mazzarelli, JJ., concur.
Application to strike respondent’s name from the roll of attorneys is granted, and respondent’s name is directed to be stricken from the roll of attorneys and counselors-at-law, forthwith.